DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 18 January 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,429495 and US 10,295,656 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over James (US 2016/01240150) in view of Schwartz (US 2016/0306032). 
Regarding Claim 1, James teaches a plurality of light sources optically coupled with a plurality of optical fiber elements [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040]; and a mounting unit [Fig 8, 9; 0010; 0030; 0034; 0038; 0040], wherein the mounting unit is coupled to an emitting end of the plurality of optical fiber elements [Fig 8, 9; 0010; 0030; 0034; 0038; 0040] via a directional structure thereby providing a configurable distribution pattern of light beams emitted from the emitting end of the plurality of optical fiber elements [Fig 8, 9; 0010; 0030; 0034; 0038; 0040]. James does not explicitly teach – but Schwartz does teach a laser range and detection system [0006; 0028; 0045; 0048]. It would have been obvious to modify the system of James to apply to a lidar scanner in order to be able to detect the range of several objects in different directions using the mounted plurality of optical fibers. 
Regarding Claim 17, James teaches comprising: a plurality of optical fiber elements [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040]; a mounting unit [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040], wherein the mounting unit is coupled to an emitting end of the plurality of optical fiber elements [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040] via a directional structure thereby providing a configurable distribution pattern of light beams emitted from the emitting end of the plurality of optical fiber elements [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040]. James does not explicitly teach – but Schwartz does teach a laser range and detection system and a scanning unit configured to steer the light beams along one or more directions [0006; 0008; 0028; 0045; 0048]. It would have been obvious to modify the system of James to apply to a lidar scanner in order to be able to detect the range of several objects in different directions using the mounted plurality of optical fibers.
Regarding Claim 2, James also teaches wherein the plurality of light sources, the plurality of optical fiber elements, or the mounting unit rotates about a vertical axis [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040].
Regarding Claim 3, James also teaches wherein the plurality of light sources, the plurality of optical fiber elements or the mounting unit is disposed on a supporting body connected to a rotor of the laser range and detection system [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040]
Regarding Claim 4, James also teaches wherein the distribution pattern of the light beams emitted from the emitting end of the plurality of optical fiber elements is 
Regarding Claim 5, James also teaches wherein at least one of the plurality of light sources is optically coupled to at least one of the plurality of optical fiber elements using an optical coupling element [Fig 6-11; 0010; 0025; 0030; 0034].
Regarding Claim 6, James also teaches wherein at least one of the plurality of light sources is optically coupled to two or more of the plurality of optical fiber elements using an optical coupling element [Fig 6-11; 0010; 0025; 0030; 0034]
Regarding Claim 7, James also teaches wherein the two or more of the plurality of optical fiber elements have different optical properties [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040] – as this is an obvious substitution for one having ordinary skill in the art.
Regarding Claim 8, James also teaches wherein the mounting unit is mechanically connected to a rotor of the laser range and detection system with a pre-determined orientation [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040].
Regarding Claim 9, James also teaches wherein the directional structure is integrally formed with the mounting unit [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040].
Regarding Claim 10, James also teaches wherein the directional structure comprises a set of optical waveguides [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040].
Regarding Claim 11, James also teaches wherein the set of optical waveguides are non-uniformly distributed along the length direction of the mounting unit [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040] – as the number and direction of each of the slots and fibers can be set as desired by one having ordinary skill in the art. 
Regarding Claims 12 and 20, James also teaches  wherein the directional structure comprises a set of slots that are located on one side of the mounting unit [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040].
Regarding Claim 13, James also teaches wherein each of the set of slots has a pre-determined tilt angle with respect to a horizontal direction [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040].
Regarding Claim 14, James also teaches wherein an output direction of the light beams is individually controlled by selecting a given slot with a pre-determined tilt angle from the set of slots [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040].
Regarding Claim 15, James also teaches wherein the distribution pattern of the light beams emitted from the emitting end of the plurality of optical fiber elements is 
Regarding Claim 16, James also teaches wherein the light beams emitted from the emitting end of the plurality of optical fiber elements are directed to an optical element to collimate the plurality of light beams into collimated light beams to propagate in different directions [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040].
Regarding Claim 18, James also teaches wherein a subset of the plurality of optical fiber elements are optically coupled to one or more light sources by an input end [Fig 6-11; 0010; 0025; 0030; 0034; 0038; 0040]. 
Regarding Claim 19, James does not explicitly teach – but Schwartz does teach wherein the scanning unit comprises one or more mirrors [0006; 0008; 0028; 0045; 0048]. It would have been obvious to modify the system of James to apply to a lidar scanner in order to be able to detect the range of several objects in different directions using the mounted plurality of optical fibers.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES R HULKA whose telephone number is (571)270-7553. The examiner can normally be reached M-F: 9am-530pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 5712726970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES R. HULKA
Primary Examiner
Art Unit 3645



/JAMES R HULKA/Primary Examiner, Art Unit 3645